 



Exhibit No. 10.5
AWARD AGREEMENT
     This Award Agreement (“Agreement”) is made as of May ___, 2006 between
Centex Corporation, a Nevada corporation (the “Corporation”), and
                     (the “Participant”) under the stockholder-approved Centex
Corporation 2003 Annual Incentive Compensation Plan (the “Incentive Plan”) and
the stockholder-approved Centex Corporation 2003 Equity Incentive Plan (the
“Equity Plan” and, together with the Incentive Plan, the “Plans”), and sets
forth the terms, conditions and limitations applicable to an Award to the
Participant relative to fiscal year 2007.
     This Agreement is subject to the Plans (which may be amended from time to
time), and the Plans will govern where there is any inconsistency between the
Plans and this Agreement. The provisions of the Plans are also the provisions of
this Agreement, and all terms, provisions and definitions set forth in the Plans
are incorporated into this Agreement and made a part of this Agreement for all
purposes. Capitalized terms used and not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Plans.
     The maximum cash Award that may be paid to the Participant for fiscal year
2007 is two percent (2%) of the reported net income of the Corporation and its
subsidiaries for such fiscal year. The maximum equity award that may be paid or
issued to the Participant for fiscal year 2007 is the amount specified in the
Equity Plan. The actual equity to be granted pursuant to this Award may be
granted under the Equity Plan or other stockholder-approved plans of the
Corporation. Attached hereto is a chart that describes the performance goal or
goals applicable to this Agreement and the percentage of the maximum Award to be
paid, depending on what level(s) of the performance goal(s) is or are achieved
during fiscal year 2007, and the mix of short and long-term vehicles that will
be used for the Award. The Corporation acknowledges that the operating results
of Centex Corporation and its subsidiaries during fiscal year 2007 are
substantially uncertain, and, accordingly, it is substantially uncertain whether
the performance goal(s) will be satisfied during fiscal year 2007.
     Payment of an Award will be made to the Participant following the
conclusion of fiscal year 2007, upon the conditions that the performance goal or
goals specified herein have been achieved and the Compensation and Management
Development Committee has reviewed and approved the Award. In reviewing and
approving the Award, the Committee may reduce the Award otherwise computed by
reference to the attached chart taking into account such factors as the
Committee shall determine to be appropriate. No Award will be granted to a
Participant who is not employed by the Corporation on the last day of the fiscal
year, unless otherwise specified by the Committee.

          CENTEX CORPORATION   PARTICIPANT
 
       
By:
       
 
       

 